  

FIRST AMENDMENT TO LOAN AGREEMENT entered into as of the 12th day of November,
2015 (the “First Amendment”),

 

BETWEEN: KNIGHT THERAPEUTICS (BARBADOS) INC., a corporation formed under the
laws of Barbados;       (hereinafter called the “Lender”)     AND: SYNERGY CHC
CORP., a corporation formed under the laws of the State of Nevada;      
(hereinafter called the “Synergy”)

 

WHEREAS Synergy (then known as Synergy Strips Corp.) and the Lender are parties
to that certain loan agreement (the “Loan Agreement”) made as of the 21st day of
January, 2015, pursuant to which the Lender has extended a loan to Synergy in
the principal amount of Six Million United States Dollars (US$6,000,000) (the
“Original Loan”);

 

WHEREAS Synergy has requested an additional loan in the principal amount of Five
Million Five Hundred Thousand United States Dollars (US$5,500,000) (the
“Additional Loan”);

 

WHEREAS the Lender and Synergy desire to amend the Loan Agreement to, inter
alia, provide for the Additional Loan on the terms and conditions set forth
herein;

 

NOW, THEREFORE, IN CONSIDERATION of these presents and of the mutual covenants
hereinafter contained, the parties have agreed as follows:

Article 1

interpretation

 

1.1 Capitalized Terms

 

In this First Amendment, capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement as if amended to
include the amendments set out in this First Amendment.

 

Article 2

amendments

 

2.1Amendments to the Loan Agreement

 

The Borrower and the Lender hereby agree to amend the Loan Agreement as follows:

 

  2.1.1 Section 1.1 of the Loan Agreement is amended by inserting or restating
the following definitions (as the case may be).

 



  1 

   

 

“2015 First Warrant” means that certain common share stock purchase warrant to
be executed by the Borrower and the Lender to give effect to the Lender’s 2015
Immediate Equity issuance.

 

“2015 Second Warrant” means that certain common share stock purchase warrant to
be executed by the Borrower and the Lender to give effect to the Lender’s 2015
Equity.

 

“Additional Loan” means the loan to the Borrower by the Lender in the principal
amount of Five Million Five Hundred Thousand United States Dollars
(US$5,500,000) pursuant to the First Amendment.

 

“Borrower” means Synergy CHC Corp. (formerly known as Synergy Strips Corp.) a
corporation incorporated under the laws of the State of Nevada together with all
of its Subsidiaries and also includes their respective permitted successors and
assigns.

 

“Breakthrough” means Breakthrough Products, Inc.

 

“Breakthrough Acquisition” means the acquisition by the Borrower of all the
issued and outstanding shares of Breakthrough Products, Inc.

 

“Business” means the business of the Borrower including the manufacture,
distribution, sale of consumer health products, including the products known as
Synergy Strips, Flat Tummy Tea and UrgentRX Products.

 

“Equity Financing” means the completion, on or prior to the first anniversary of
the Second Closing Date, of an offering or offerings of the Borrower’s equity
securities or securities convertible into equity securities of at least Two
Million Dollars in the aggregate.

 

“First Amendment” means the First Amendment to this Agreement entered into as of
the 12th day of November, 2015.

 

“Lender’s 2015 Equity” means the issuance to the Lender of a ten (10) year
warrant to purchase 5% of the common shares of the Borrower, on a fully diluted
basis after giving effect to the Lender’s 2015 Immediate Equity and to both the
Breakthrough Acquisition and the Nomad Acquisition, at a price per share equal
to $0.70, including a full ratchet clause pegged at $0.70 a share.

 

“Lender’s 2015 Immediate Equity” means the issuance to the Lender, for no
additional consideration, of such number of common shares of the Borrower that
will result in the Lender receiving, on a fully diluted basis and after giving
effect to (i) the Breakthrough Acquisition, (ii) the Nomad Acquisition, and
(iii) the Lender’s 2015 Equity, 6.5% of the common shares of the Borrower, which
shares will not be subject to any trading restrictions, other than as required
under Applicable Law. For clarity, these shares are in addition to shares of
Borrower currently being held by Lender.

 



  2 

   

 

“Lender’s Nomad Distribution Agreement” means the proposed license and
distribution agreement among the Borrower, Nomad and the Lender by which (i)
Lender shall have exclusive distribution rights to all products of Nomad
including the “Flat Tummy Tea” products, in each of Canada, Israel, Romania,
Russia and Sub Saharan Africa, and (ii) Lender shall sublicense the
direct-to-consumer channel for the said territory back to Nomad for a royalty
equal to sixty percent (60%) of Gross Sales.

 

“Loan” means, as the context requires, both the Original Loan and the Additional
Loan, collectively.

 

“Maturity Date” means: (i) with respect to the Original Loan, January 17, 2017
and (ii) with respect to the Additional Loan, November 11, 2017.

 

“Nomad” means Nomadchoice Pty Ltd (ABN 41 160 729 939).

 

“Nomad Acquisition” means the acquisition by the Borrower of all the issued and
outstanding shares of Nomad.

 

“Nomad Guarantee” means a guarantee agreement satisfactory to the Lender
executed by Nomad in respect of the Obligations.

 

“Nomad Purchase Agreement” means that certain Stock Purchase Agreement dated
November 12, 2015 among the Borrower, Nomad, TPR Investments Pty Ltd CAN 128 396
654, as trustee for Polmear Family Trust, Timothy Polmear and Rebecca Polmear,
effecting the Nomad Acquisition.

 

“Nomad Security Documents” means the Security Documents to be granted by Nomad
in respect of the Nomad Guarantee.

 

“Nomad Vendors” means the vendor’s of the shares of Nomad pursuant to the Nomad
Acquisition.

 

“Original Loan” means the loan to the Borrower by the Lender in the principal
amount of Six Million United States Dollars (US$6,000,000) pursuant to this
Agreement.

 

“Repayment Schedule” means the Amended and Restated Schedule of Repayment of
principal of the Original Loan and the Additional Loan attached this Amendment
as Schedule A.

 

“Second Closing Date” means November 12, 2015 or such other date on which the
Additional Loan is made concurrently with the closing of the Nomad Acquisition.

 



  3 

   

 

“Warrant” means the 2015 First Warrant and the 2015 Second Warrant, together or
separately, as the context requires.

 

  2.1.2 The following definitions set forth in the Loan Agreement are amended:

 

“Loan Documents” is hereby amended to include this First Amendment, any
additional, amended or restated Loan Documents delivered to the Lender in
connection with this First Amendment or otherwise in connection with the Loan
Agreement, including any Loan Document delivered to the Lender as general
continuing collateral security for the payment and performance of the present
and future Obligations (including obligations relating to the Additional Loan),
as well as any amendments, replacements, supplements or other modifications
hereto or thereto or any other documents or instruments contemplated hereby or
thereby.

 

“Permitted Debt” is amended to include:

 

“(vi) Debt of a maximum of AUD$3,500,000 that may be owed to the Nomad Vendors
pursuant to the Nomad Purchase Agreement.”

 

  2.1.3 Section 1 of the Loan Agreement as currently stated shall be renumbered
as Section 2.1(a) and refer to the Original Loan only. The following shall be
added as Section 2.1(b) in respect of the Additional Loan:

 

“Subject to the terms and conditions of this Agreement and the other Loan
Documents, the Lender agrees to loan to the Borrower in lawful money of the
United States the Additional Loan on the terms hereof and the Borrower hereby
irrevocably authorizes the Lender to make the Additional Loan on the terms
hereof. The Additional Loan shall bear interest as set forth in Section 4.1 of
this Agreement.

 

The Additional Loan shall be disbursed in two tranches. The first tranche of
Three Million Two Hundred Fifty Thousand United States Dollars (US$3,250,000)
shall be disbursed upon the satisfaction of the conditions precedent set forth
in Section 3.1 of this Agreement.

 

The balance of the Additional Loan, being Two Million Two Hundred Fifty Thousand
United States Dollars (US$2,250,000) shall be disbursed upon satisfaction of the
conditions precedent set forth in Section 3.2 of this Agreement.”

 

  2.1.4 Section 2.2 of the Loan Agreement as currently stated shall be
renumbered as Section 2.2(a) and refers to the Original Loan only. The following
shall be added as a new Section 2.2(b) in respect of the Additional Loan:

 

“The Maturity Date of the Additional Loan shall be November 11, 2017.”

 



   

   



 

  2.1.5 Sections 3.2(a) and (b) of the Loan Agreement as currently stated shall
be renumbered as Sections 3.2(a)(i) and 3.2(a)(ii) and refer to the Original
Loan only. The following shall be added as a new Section 3.2(b) in respect of
the Additional Loan:

 

“Subject to the terms hereof, the Borrower may prepay the outstanding principal
of the Additional Loan any time following the first anniversary of the Second
Closing Date. Such prepayments may only be for a minimum amount of One Million
Dollars ($1,000,000) and in additional increments of One Million Dollars
($1,000,000) unless the entire Additional Loan is being prepaid in full. Such
prepayment must be accompanied by a prepayment fee of five percent (5%) of the
amount of the Additional Loan being prepaid at that time.”

 

  2.1.6 Section 4.3 of the Loan Agreement is hereby amended by deleting the
words:

 

“the interest rate otherwise payable pursuant to Section 4.1 plus five percent
(5%)” and replacing same by “twenty percent (20%)”

 

  2.1.7 Section 6.1 of the Loan Agreement is hereby amended by adding the
following:

 

  “(g) Guarantee Agreement of the Obligations from Breakthrough;         (h)
Nomad Guarantee;         (i) General Security Agreement from each of Borrowers’
Subsidiaries including Breakthrough and Nomad;         (j) a collateral
assignment from each of Borrower’s Subsidiaries of its interest on all Material
Contracts and Material Licenses;         (k) Intellectual Property Security
Agreement of each of Borrower’s Subsidiaries;         (l) Subordination
Agreement by Nomad Vendors in favour of Knight;         (m) specific security
agreement granted by the Borrower in respect of the issued share capital in
Nomad.”

 

  2.1.8 Section 7 of the Loan Agreement is amended by adding the following:

 

  “(jj) Nomad Share Purchase Agreement. The accuracy and completeness of each of
the representations and warranties set out in the Nomad Purchase Agreement and
all such representations and warranties are hereby incorporated into this
Agreement by reference as if same were herewith recited at length and made
directly by the Borrower for the benefit of Lender. Such representations and
warranties shall survive for so long as the Obligations remain outstanding
notwithstanding any shorter survival period under the said share purchase
agreement.

  

   

   

 



  (kk) Breakthrough Share Purchase Agreement. The accuracy and completeness of
each of the representations and warranties set out in the share purchase
agreement concerning the Breakthrough Acquisition and all such representations
and warranties are hereby incorporated into this Agreement by reference as if
same were herewith recited at length and made directly by the Borrower for the
benefit of Lender. Such representations and warranties shall survive for so long
as the Obligations remain outstanding notwithstanding any shorter survival
period under the said share purchase agreement.”

 

  2.1.9 Section 9.1 of the Loan Agreement is amended by adding the following:

 

  “(z) Borrower must maintain separate financial records for the business
conducted by Breakthrough (including a separate balance sheet, income statement
and cash flow statement);         (aa) following the release of Borrower’s
financial statements for the quarter ended March 31, 2015 and at any time
thereafter, Borrower shall promptly (and in any event within three (3) Business
Days) notify Knight should either (i) the business being conducted by
Breakthrough reflect negative EBITDA for the relevant quarter, or (ii) the
working capital related to that business fall below Five Hundred Thousand
Dollars ($500,000). In such event, Knight may, in its sole discretion, direct
Borrower to immediately cease the UrgenRX business. For certainty, failure to do
so upon receipt of such direction will be an Event of Default under this
Agreement.         (bb) Borrower must ensure that:

 

  (a) Nomad completes a financial assistance whitewash procedure in relation to
the Nomad Guarantee and Nomad Security Documents granted in respect thereto in
accordance with Section 260B of the Corporations Act 2001 (Cth) by no later than
the date that is 30 days after the Second Closing Date; and

 

  (b) the Nomad Guarantee and Nomad Security Documents granted in respect
thereto are effective no later than the date that is thirty (30) days after the
Second Closing Date.

 

  Failure to comply with this clause will be an Event of Default if not cured
within ten (10) Business Days of non-compliance.”

  

   

   

 



  2.1.10 Section 9.1(x)(i) of the Loan Agreement is hereby amended by adding the
following at the end of that Section:

 

“Commencing with the six (6) month period ending on June 30, 2016, and for each
six (6) month period ending on the last day of each Fiscal Quarter thereafter,
Borrower shall maintain a minimum EBITDA of One Million Dollars ($1,000,000).”

 

  2.1.11 Section 9.1(x)(iii) of the Loan Agreement is hereby amended by
requiring the amount of minimum cash balance to be One Million Dollars
($1,000,000) commencing on June 30, 2016.

 

  2.1.12 Section 9.2 of the Loan Agreement is amended by adding the following:

 

“(t) Nomad. Make any payment under the Nomad Purchase Agreement if a Default or
Event of Default has occurred and is continuing or would occur as a result of
making such payment.”

 

  2.1.13 Article 11 of the Loan Agreement is amended by adding the following:

 

  “(u) If the Borrower fails to make any of the “earn-out payments” pursuant to
the Nomad Acquisition.         (w) If the Borrower does not complete the Equity
Financing by the first anniversary of the Second Closing Date.”

 

  2.1.14 From and after the Second Closing Date, (i) all references in the Loan
Agreement to “this Agreement” shall mean the Loan Agreement as amended by this
First Amendment, and as may otherwise be amended, restated, supplemented or
otherwise modified from time to time, and (ii) all references in the other Loan
Documents to the “Loan Agreement” (or words of similar import) shall be deemed
to be references to the Loan Agreement as amended by this First Amendment, and
as may otherwise be amended, restated, supplemented or otherwise modified from
time to time. All references in any of the Loan Documents to the “Loan
Documents” shall mean the Loan Documents as amended by this First Amendment and
as may otherwise be amended restated, supplemented or otherwise modified from
time to time.

 

  2.1.15 Except as expressly amended by this First Amendment, all other
provisions of the Loan Agreement and the Transaction Documents not specifically
amended hereby shall remain unchanged and in full force and effect.

  

   

   



 

Article 3

CONDITIONS PRECEDENT & closing date

 

3.1 Conditions to Loan by the Lender

 

The effectiveness of this First Amendment and the Lender’s obligation to fund
the Additional Loan amount shall be subject to following conditions precedent
having been met to the satisfaction of the Lender, or, alternatively, waived in
writing by the Lender:

 

  3.1.1 the Borrower will pay to the Lender an origination fee equal to One
Hundred Ten Thousand United States Dollars (US$110,000), being two percent (2%)
of the Additional Loan amount, on the Second Closing Date;         3.1.2 the
Borrower will pay to the Lender a work fee equal to Fifty Five Thousand United
States Dollars (US$55,000), being one percent (1%) of the Additional Loan
amount, at the earlier of November 12, 2015 and the Second Closing Date, whether
or not the Additional Loan is advanced;         3.1.3 this Agreement shall have
been executed and delivered by all parties hereto;         3.1.4 the Borrower
and each of the Subsidiaries shall have executed and delivered to the Lender the
Loan Documents to which each is a party including, without limitation, the
Security Documents;         3.1.5 the Lender shall have received certified
copies of the resolutions authorizing the execution, delivery and performance of
Borrower’s, Nomad’s and Breakthrough’s respective obligations under the Loan
Documents to which they are a party and the transactions contemplated therein,
and the incumbency of the officers of Borrower, Nomad and Breakthrough;        
3.1.6 certificates of status or good standing, as applicable, for all relevant
jurisdictions of Borrower shall have been delivered to the Lender;         3.1.7
certificate of incorporation and constituent documents of Nomad;         3.1.8
Borrower shall be in compliance in all material respects with all (if any)
Material Contracts and Material Licences to the satisfaction of the Lender and
copies of all Material Contracts and Material Licences if any, applicable to
Borrower, shall have been delivered to the Lender;         3.1.9 evidence of
repayment in full of all Debt that is not Permitted Debt owing by Borrower to
any third party lenders to Borrower concurrent with the Loan shall have been
delivered to the Lender;         3.1.10 evidence that all necessary or required
consents or approvals of any Governmental Authority or other Person in
connection with the completion of the Breakthrough Acquisition and the Nomad
Acquisition and the delivery of the Loan Documents have been obtained;

 

   

   



 

  3.1.11 releases, discharges, estoppels and postponements with respect to all
Liens which are not Permitted Liens, if any, shall have been delivered to the
Lender;         3.1.12 payment of all amounts and fees payable to the Lender;  
      3.1.13 duly executed copies of the Security shall have been delivered to
the Lender and such financing statements or other registrations of such
Security, or notice thereof, shall have been filed, registered, entered or
recorded in all offices of public record necessary or desirable in the opinion
of the Lender to preserve or protect the charges and security interests created
thereby;         3.1.14 the Borrower shall have delivered to the Lender original
share certificates in respect of all of the issued share capital in Nomad
together with share transfer forms in respect of the shares in Nomad duly
executed by the Borrower;         3.1.15 evidence satisfactory to the Lender
that entry into the Security Documents to which Nomad is a party does not
materially prejudice the interests of Nomad or its shareholders and does not
materially prejudice the ability of Nomad to pay its creditors (and that the
board of directors of Nomad have resolved that this is the case);         3.1.16
evidence that immediately prior to the acquisition by the Borrower of all the
issued share capital in Nomad, the directors of Nomad will be Jack Ross, Stephen
Fryer and Timothy Polmeer and that appointment of such directors has been, or
will be, notified to the Australian Securities and Investments Commission;      
  3.1.17 a currently dated letter of opinion of counsel to the Borrower along
with the opinions of local counsel for Borrower shall have been delivered to the
Lender. Such opinions shall, amongst other things, confirm that the existing
Security delivered in connection with the Original Loan is first ranking
security in favour of the Lender in respect to all of the Obligations, including
without limitation, the Additional Loan;         3.1.18 the Borrower shall have
delivered to the Lender certificates of insurance acceptable to the Lender
showing, inter alia, the Lender as a first loss payee as its interest may appear
on all insurance policies that insure the assets to be secured by the Security;
        3.1.19 no Default or Event of Default has occurred and is continuing on
the Second Closing Date or would result from making the Additional Loan and a
senior officer of the Borrower shall have certified the same to the Lender;    
    3.1.20 all representations and warranties made by Borrower, Nomad and
Breakthrough in the Loan Documents are true and correct in all material
respects;         3.1.21 no Material Adverse Effect has occurred;

 

   

   



 

  3.1.22 a source and use of funds statement and an outline of the flow of funds
from the Loan shall have been delivered to the Lender evidencing that the Loan
will be used solely for the Nomad Acquisition and for working capital purposes;
        3.1.23 the Lender shall have received such additional evidence,
documents or undertakings as the Lender shall reasonably request to establish
the consummation of the transactions contemplated hereby, and the Breakthrough
Acquisition and the Nomad Acquisition and be satisfied, acting reasonably, as to
the taking of all proceedings in connection herewith in compliance with the
conditions set forth in this Agreement;         3.1.24 the Lender shall have
completed all due diligence which it considers necessary or appropriate in its
discretion in regard to Borrower and its Property, the Breakthrough Acquisition
and the Nomad Acquisition, books and records, operations, prospects and
condition (financial or otherwise), including, without limitation, in regards to
past and ongoing compliance with Applicable Laws (including Environmental Laws),
union and labour relations and pension matters;         3.1.25 the Lender and
the Borrower will have entered into, executed and delivered the Lender’s Nomad
Distribution Agreement, all on terms satisfactory to the parties, acting
reasonably;         3.1.26 concurrently therewith, the Borrower shall complete
the Breakthrough Acquisition and the Nomad Acquisition on terms and conditions
satisfactory to the Lender;         3.1.27 the execution and delivery of the
2015 First Warrant and the 2015 Second Warrant by the Borrower; and        
3.1.28 the Second Closing Date occurs by no later than November 16, 2015;

 

provided that if and to the extent that any Loan Document or other condition
precedent set forth in this Section 3.1 and relating specifically and solely to
Breakthrough or the Breakthrough Acquisition is not delivered at or prior to the
Second Closing Date, then same shall instead become a condition precedent to the
Lender advancing the second tranche of the Additional Loan as set forth in
Section 3.2 and shall not be a waiver of such unfulfilled condition.

 

3.2 Conditions of Second Tranche

 

The effectiveness of the Lender’s obligation to fund the second tranche of the
Additional Loan amount, as set forth in Section 2.1.4 of this Agreement, shall
be subject to following conditions precedent having been met to the satisfaction
of the Lender, or, alternatively, waived in writing by the Lender:

 



   

   

 

  3.2.1 Borrower must ensure that:

 

  (a) Nomad completes a financial assistance whitewash procedure in relation to
the Nomad Guarantee and Nomad Security Documents granted in respect thereto in
accordance with Section 260B of the Corporations Act 2001 (Cth) by no later than
the date that is thirty (30) days after the Second Closing Date; and         (b)
the Nomad Guarantee and Nomad Security Documents granted in respect thereto are
effective no later than the date that is thirty (30) days after the Second
Closing Date.

 

  3.2.2 Borrower shall have satisfied all those conditions precedent set forth
in Section 3.1 that relate to Breakthrough and/or the Breakthrough Acquisition
that were not satisfied on or prior to the Second Closing Date;         3.2.3 no
Default or Event of Default has occurred and is continuing on the date of
disbursement or would result from making the second tranche of the Additional
Loan and a senior officer of the Borrower shall have certified the same to the
Lender;         3.2.4 all representations and warranties made by Borrower in the
Loan Documents are true and correct in all material respects;         3.2.5 no
Material Adverse Effect has occurred.

 

3.3 Termination

 

This First Amendment shall automatically be terminated on November 18, 2015 if
the conditions precedent set forth under Section 3.1 have not been met.

Article 4

MISCELLANEOUS

 

4.1 Further Assurances

 

Each of the Borrower and the Lender shall, from time to time hereafter and upon
any reasonable request of the other party, execute and deliver such further
agreements and documents and do all such other acts and things as may be
necessary or appropriate to give effect to the foregoing.

 

4.2 Time of the Essence

 

Time shall be of the essence of this First Amendment.

 

4.3 Severability

 

If any provision of this First Amendment is found by final judgment of a court
of competent jurisdiction to be invalid or unenforceable in whole or in part,
such provision (or part thereof, as the case may be) shall be severable and such
finding shall not affect the validity or enforceability of the remainder of such
provision or of any other provision hereof.

 



   

   

 

4.4 Enurement

 

This First Amendment shall enure to the benefit of and be binding upon the
parties hereto and their permitted assigns.

 

4.5 Counterparts

 

This First Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.

 

4.6 Paramountcy

 

In the event of any conflict or inconsistency between the terms and conditions
of this First Amendment and the terms and conditions of any other Transaction
Document, including the Loan Agreement, the terms and conditions of this First
Amendment shall prevail and be paramount to the extent of such conflict or
inconsistency.

 

4.7 Governing Law

 

This First Amendment will be governed by and construed in accordance with the
laws of the Province of Quebec and the laws of Canada applicable therein.

 

4.8 Language

 

The parties acknowledge that they have requested that this First Amendment and
all ancillary documents be drawn up in the English language only. Les parties
reconnaissent avoir exigé que cette convention ainsi que tous les documents y
reliés soient rédigés en anglais seulement.

 

(signature page follows)

 



   

   

 

IN WITNESS WHEREOF the parties hereto have duly executed this First Amendment as
of the date and at the place first hereinabove set forth.

 

  KNIGHT THERAPEUTICS (BARBADOS) INC.         by: /s/ Michael Loustric   Name:
Michael Loustric   Title: President



 

  SYNERGY CHC CORP.         by: /s/ Jack Ross   Name: Jack Ross   Title: Chief
Executive Officer

 



   

 

 